Citation Nr: 1242834	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-35 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969, and is in receipt of the Combat Infantryman Badge, among other decorations, for his combat service in the Republic of Vietnam (Vietnam).  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, issued by the Detroit, Michigan RO.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in February 2010, and at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2011.  Transcripts of these proceedings are of record.  

In November 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC for additional evidentiary development, to include requesting any outstanding private treatment records and obtaining a clarifying medical opinion.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1. As a recipient of the Combat Infantryman Badge, the Veteran is deemed to have engaged in combat with the enemy during his active service in the Republic of Vietnam.  

2. The Veteran is competent and credible to report the circumstances of his service and the temporal development of his audiological symptomatology; however, he is not competent to relate his current bilateral hearing loss disability  to his active duty service.  

3. There is no competent or probative evidence of treatment for bilateral hearing loss in service or within one year after discharge from service which establishes that the disability was at a compensable level.  

4. The Veteran has not been shown to have a bilateral hearing loss disability that is causally or etiologically related to his military service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active military service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1137, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 4.85 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will find that the Veteran's current bilateral hearing loss disability  was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  Accordingly, service connection for a bilateral hearing loss disability will be denied.  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in February 2008, which informed the Veteran as to the information and evidence required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The letter also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  Accordingly, prejudicial error in the timing or content of VCAA notice has not been established and any error is not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

Further, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims ("Court") to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

With regard to the duty to assist, the claims file contains service treatment records, private treatment records, VA treatment records, and reports of VA examinations (also known in the record as Disability Benefits Questionnaires or "DBQs"), dated in April 2008 and December 2011.  These records and VA examinations/DBQs are adequate, competent, credible and probative evidence for the purpose of adjudication of the Veteran's claim as they collectively contain recitation of the Veteran's reported history and current symptomatology, required examination findings, and clear and sufficient reasoning for any diagnoses rendered, as well as nexus opinions addressing the various theories of entitlement upon which the claim may be granted.  Therefore, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  At the August 2011 hearing, the Veterans Law Judge and representative for the Veteran outlined the issue on appeal and engaged in a colloquy as to substantiation of the claim.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  

Further, as noted, this case was remanded in November 2011 to obtain a clarification opinion of an earlier VA examination, which has been obtained and considered by the AMC.  Also, on remand the Board requested that the AMC attempt to obtain treatment records from the Veteran's private primary care provider, "Dr. ConHon," based out of the McLaren Medical Center, and from "Dr. Petruski."  In November 2011, the AMC again provided notice of what was needed to substantiate the claim for service connection, and requested that the Veteran complete separate VA Form 21-4142, Authorization and Consent to Release of Information to the Department of Veterans Affairs, for each non-VA provider identified, including Dr. ConHon and Dr. Petruski.  In a VA Form 21-4138, Statement in Support of Claim, dated in December 2011, the Veteran indicated that records from Dr. Petruski, who retired in 1995, were unavailable, and noted that Dr. ConHon did not treat him for hearing loss.  The record therefore shows substantial compliance with the November 2011 remand directives and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

The Veteran has not made the RO, the AMC or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim for service connection for a bilateral hearing loss disability .  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.  The notification and assistance requirements of the VCAA have been satisfied and the Veteran has been provided a meaningful opportunity to participate in development of his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Merits of the Claim

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period.  38 C.F.R. § 3.317(a)(4).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

If sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The severity of hearing loss is determined by comparison of audiometric test results with specific criteria set forth in the Schedule.  See 38 C.F.R. § 4.85, Diagnostic Codes 6100 (2012).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  The evaluations derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  See 38 C.F.R. § 4.85, Table VI and VII, Diagnostic Code 6100.  

In this case, the Veteran claims to have experienced bilateral hearing loss since his military service; however, the record fails to demonstrate, and the Veteran does not contend that his bilateral hearing loss became manifest to a degree of at least 10 percent within one year of separation from active service.  In fact, private treatment records show that he first underwent evaluation for his hearing in 1972, approximately 3 years after his separation from service.  The 1972 audiology report reflects pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
25
45
LEFT
20
15
5
25
60

Here, the Veteran's puretone average thresholds for the left ear were 26 decibels and for the right ear were 24 decibels.  These values equate to a numeric designation of I and I in both Tables VI and VIA.  38 C.F.R. §§ 4.85, 4.86.  When applied to Table II, these findings result in a noncompensable evaluation for bilateral hearing loss.  38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  

Also, the lay evidence is silent for complaints until the Veteran filed his claim for service connection in October 2007.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Hence, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in International Standards Organization ("ISO") units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

Once the requirements of 38 C.F.R. § 3.385 have been met and present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the ISO-American National Standards Institute ("ANSI").  

The Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.  Id. at 157.  

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran reports sustaining injury to his ears due to the exposure to rifle fire, mortar rounds, artillery, and the explosion of Claymore mines while serving in combat in the United States Army in the Republic of Vietnam as a light weapons infantryman.  He asserts that this exposure caused him to develop bilateral hearing loss.  

The Board concedes that the Veteran has been diagnosed with a compensable bilateral hearing loss disability  under 38 C.F.R. § 3.385.  Thus, he meets the threshold criterion for service connection for the claimed disorder.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The service treatment records do not show findings of VA compensable hearing loss; however they do reveal changes in hearing acuity.  In this regard, for purposes of comparison, the table below shows the ASA measurements recorded on pre-induction examination in July 1967, with the comparable ISO (ANSI) measurements in adjacent parentheses.  At the time of the Veteran's July 1967 pre-induction examination, pure tone thresholds, in decibels, were noted as follows:

HERTZ 

For ISO add

RIGHT

LEFT

500

(+15)

10 (25)

10 (25)

1000

(+10)

10 (20)

10 (20)

2000

(+10)

10 (20)

10 (20)

3000

(+10)

Not tested

Not tested

4000

(+5)

10 (15)

10 (15)


The Veteran underwent audiometric testing on the date of his entry into service in November 1967.  It appears as though the November 1967 testing was conducted applying ISO (ANSI) measurements.  Pure tone thresholds, in decibels, are as follows:

HERTZ 

RIGHT

LEFT

500

5

0

1000

-5

-5

2000

-10

-10

3000

Not tested

Not tested

4000

5

15


If the November 1967 testing was evaluated using ASA measurements, pure tone thresholds, in decibels, would be revised as follows:

HERTZ 

For ISO add

RIGHT

LEFT

500

(+15)

5 (20)

0 (15)

1000

(+10)

-5 (5)

-5 (10)

2000

(+10)

-10 (0)

-10 (0)

3000

(+10)

Not tested

Not tested

4000

(+5)

5 (10)

15 (20)


On separation examination in September 1969, pure tone thresholds, in decibels, were as follows: 


HERTZ 

RIGHT

LEFT

500

15


15

1000

15

15

2000

15

15

3000

Not tested

Not tested

4000

15

15


The Board has also considered the PULHES profiles recorded during active service.  See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The Veteran's enlistment and discharge examinations both show PULHES scores of "1" for the hearing category, indicating a high level of fitness.  

Yet, as discussed, the absence of in-service evidence of hearing loss is not fatal to the claim for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

"[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385 . . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes."  

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).  

Thus, critical to the Board's review, the matter turns upon whether or not there is a medically sound basis for attributing the Veteran's hearing loss to his military service.  In this regard, the most probative evidence of record weighs against the claim.  

As regards the Veteran's contentions of in-service noise exposure, the DD Form 214, Certificate of Release or Discharge from Active Duty, reflects a military occupational specialty ("MOS") of light weapons infantryman, and that he was awarded a Combat Infantryman Badge for his service in the Republic of Vietnam.  As a combat veteran, the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

As the Combat Infantryman Badge denotes combat participation, the Board concedes that the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  Also, the Board accepts the Veteran's assertions of the nature of his in-service noise exposure as credible and consistent with the circumstances of his combat service, and accords statements made in this regard great probative value.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  

Moreover, the Board notes that the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, including difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the lay evidence does not provide a basis for allowance of the claim in this case.  Laypersons, such as the Veteran, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, the Veteran is competent to render an opinion regarding the complex question of the etiology of the bilateral hearing loss.  The Veteran's essential contention of a nexus between the in-service noise exposure and his current diagnosis has been fully investigated as mandated by the Court's decision in Jandreau.  However, the weight of the most probative medical evidence of record is against a nexus between his claimed hearing loss and service.  

As addressed in detail below, neither continuity of symptomatology since service, nor causation between military noise exposure and current disability is shown; and without such evidence, the criteria for service connection are not met.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303(b), (d).  Intervening post-service causes of hearing loss have been related by the Veteran's reported history and competent medical evidence, further weighing against the claim.  

Private audiology studies performed in conjunction with the Veteran's post-service employment, dated in February 1972, September 1985, June 1989 and August 1990, reveal findings of VA compensable hearing loss.  The February 1972 report shows that the Veteran was employed as a "stack handler," which exposed him to "intermittent" "steady noise," and "continuous" "impulse noise" 60 percent of the time.  This report indicates that the Veteran was wearing ear protection at the time of exposure.  The audiologist noted a history of working as a stack handler for 5 years and 6 months, and as an infantryman in the Army for 2 years.  The Veteran reported that he had been "hit" by a Claymore mine in 1968 while in service.  He also described ringing in his ears at night.  The September 1985, June 1989 and August 1990 hearing test records show that the Veteran was not wearing ear protection around the time of those evaluations.  

A private psychological assessment and employability evaluation, dated in December 2006, reveals a reported employment history of working for General Motors from 1966 to 1999.  The Veteran indicated that for the previous 10 years he was a material prep person, and made the glass sealer for spark plugs.  He noted that prior to that he worked in unloading spark plugs from the kiln.  An October 2007 private audiology evaluation performed by "Dr. Shukairy" indicates a recommendation that the Veteran use ear protection in loud noise.  A March 2008 VA Hearing Loss Questionnaire shows the Veteran listed being employed at General Motors prior to enlisting in the military, from September 1966 to November 1967, where he claims he wore ear protection.  He reported combat military service in the infantry from April 1968 to October 1969, and subsequent employment at General Motors from November 1969 to September 1999, where he claims he wore ear protection.  He also listed hunting deer as a form of recreational noise exposure that he experienced after service.  

The Veteran was afforded a VA audiological examination to evaluate his claimed hearing loss in April 2008.  The audiologist did not have access to the private February 1973, September 1985, June 1989 and August 1990 audiology studies prior to the examination because they were not added to the record until August 2011.  The audiologist, upon review of the claims file, indicated that the Veteran's pre-induction and discharge examinations revealed normal hearing, bilaterally.  The Veteran described in-service noise exposure, including rifle fire, machine gun fire, mortar fire, artillery fire, explosions, rockets and Claymore mines, and reported an incident when an explosion caused him to be unconscious for several seconds.  He indicated that he wore ear protection in the required areas during his pre-service and post-service employment with General Motors doing material prep work and stocking.  The audiologist noted that the Veteran also reported woodworking.  Audiometric testing revealed a bilateral hearing loss disability  for VA purposes.  38 C.F.R. § 3.385.  The audiologist opined that the Veteran's loss of hearing sensitivity was less likely as not caused by acoustic trauma during service.  Her opinion was based on the Veteran's pre-induction and discharge examinations revealing normal hearing, bilaterally.  The audiologist added that the Veteran had an extensive history of noise exposure in the work arena, although he reported using ear protection.  

The April 2008 opinion was based on the finding that the Veteran had normal hearing on his pre-induction and discharge examinations.  However, the audiologist failed to address the November 1967 results of audiometric testing or the apparent change in hearing acuity in her opinion.  Moreover, the audiologist failed to indicate whether or not she believed the Veteran when he stated that he utilized ear protection at work, and did not explain her reasons for determining that it was the post-service and not in-service noise exposure that caused him to develop bilateral hearing loss.  

In a statement received in October 2008, the Veteran explained his post-service employment history further.  He noted that his post-service work environment included working in a glaze making lab in an area that had no need for hearing protection because there was no risk.  However, he noted that he did wear ear protection whenever he went into any part of the regular plant areas, which was a relatively infrequent occurrence.  

Subsequent to the April 2008 VA examination, the Veteran submitted further private medical evidence from Dr. Shukairy in support of his claim.  During treatment in July 2008, the Veteran gave a history of loud noise exposure during service and in the workplace.  The assessment was moderate to profound high frequency sensorineural hearing loss, related to noise exposure.  In correspondence dated in February 2010, Dr. Shukairy opined that the Veteran's type of hearing loss could be caused by the type of loud noise exposure that he had in service.  

At his DRO hearing in February 2010, the Veteran testified that he spent 9 months in the field during his service in Vietnam, that he was exposed to a lot of loud noise, and that on one occasion he was concussed.  He reported that post-service, he did not wear hearing protection while working as a stock handler at General Motors.  He noted that the Occupational Safety and Health Administration ("OSHA") conducted hearing testing in the early 1970's, and determined that employees working in the "pressroom" were required to wear hearing protection, but workers in his area were not exposed to hazardous noise.  He denied working in the pressroom, and indicated that he wore hearing protection on the rare occasions when he left his immediate work area.  He noted that he already experienced a higher level of hearing loss when he took his initial test.  

At his videoconference hearing in August 2011, the Veteran testified that he served in a combat environment for a year, during which time he was exposed to constant acoustic trauma.  He provided greater detail regarding his post-service employment duties, and noted that he did material prep, plating and lanco plating while working for General Motors.  He denied wearing hearing protection when he first started working, prior to entering the service, and that following service OSHA determined that those working in his area did not require the use of hearing protection.  However, the Veteran reported that he wore hearing protection anyway based on the suggestion of his spouse.  He also acknowledged that he engaged in hunting for sport, post-service, but indicated that 90 percent of his hunting was by bow, although he did own a rifle.  He noted that when he fired his rifle, which most often took place at a firing range, he wore ear protection; but he denied wearing it when he went hunting.  He also claimed that he only fired the rifle 4 times without wearing hearing protection, and noted that he did not start hunting until almost 20 years after service.  

A December 2011 VA DBQ report reflects that the Veteran's claims file was reviewed prior to the examination.  The audiologist opined that the Veteran's bilateral hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The audiologist then separated her discussion in the report into four separate components, the first of which addressed the applicability of using a correction factor when analyzing the in-service audiograms.  Secondly, she described the overall in-service findings and how they related to the Veteran's hearing loss etiology.  Thirdly, she discussed the Veteran's post-service employment audiograms and the impact of his post-service noise exposure on his hearing acuity.  Finally, she summarized all of the findings and explained their relationship to one another in leading her to the conclusion she ultimately reached.  

With respect to the first determination, the audiologist explained that the transition from ASA to ISO (ANSI) units occurred gradually, depending on the station's equipment, which was replaced or calibrated between 1964 and 1969 when the ANSI standard was adopted.  The audiologist indicated that there was no evidence on either the pre-induction or induction audiograms to show which standard was used.  However, in review of the raw data of November 1967 evaluation, the audiologist noted that the scale ranging from 0 to 80 decibels is a possible indicator that the audiogram was likely conducted under the ASA standards.  The audiologist cited to the International Standard Reference Zero for Pure-Tone Audiometers and its Relation of the Evaluation of Impairment of Hearing, by Davis and Kranz (1964), in support of this opinion.  The audiologist noted that if the correction factors were applied to both the induction and pre-induction audiograms, both completed in 1967, that no threshold shift existed from the induction to separation audiograms.  The audiologist opined that it should not be considered that the Veteran's hearing sensitivity improved from the July 1967 to the November 1967 hearing evaluation, unless it was for the purpose of speculating as to whether or not a conductive component existed in July.  The audiologist observed that a conductive hearing loss could potentially be medically treated or resolve on its own, for example, by middle ear fluid or infection.  The audiologist noted that by reviewing the test results in question, it could not be determined if there was any conductive component as military audiometric testing did not include bone conduction scores.  Nevertheless, the audiologist determined that the increase in scores within the 5 month period could speak to the variability of testing environments, examiners, the unknown variable of what standard was used, the variability of the responses from the Veteran at the time, and the variability of the type of test used.  The audiologist explained that it was known that the November 1967 testing utilized automatic audiometry with Rudmose system due to the raw data evidence, but there was no raw data from the July 1967 evaluation or the September 1969 evaluation.  The audiologist noted that it was possible that these were conducted by an examiner presenting pure tones.  

With respect to the second determination, the audiologist noted that, regardless of a need for application of correction factors, the Veteran had normal hearing with a flat configuration on separation from service.  The audiologist cited to audiology research of well documented noise induced hearing loss manifesting in the high frequencies, often centering around 4000 to 6000 kHz, with low frequencies of 500 or 1000 kHz remaining within normal limits.  The audiologist observed that if a threshold shift existed between the induction versus the separation audiograms, the shift was reflected in the low to mid frequencies.  For these purposes, a shift was considered 15 or more decibels.  In the Veteran's case, the response at 4000 kHz remained stable, whether or not the correction factors were applied.  The audiologist concluded that the configuration of the Veteran's hearing acuity throughout service and on discharge was not indicative of noise-induced etiology.  

With respect to the third determination, the audiologist noted that the audiograms from the Veteran's post-service employment, dated in February 1973, September 1985, June 1989 and August 1990, were reviewed and showed a progression of hearing loss at 4000 kHz in the right ear, from 1973 to 1985, with eventual recovery to near previous threshold in 1990.  The audiologist noted that recovery of high frequency hearing sensitivity was also noted at 6000 kHz, bilaterally, from 1973 to 1989.  The audiologist indicated that the nature of hearing conservation testing was to establish hearing thresholds and to document changes in hearing sensitivity because an employee was subject to regular occupational noise that exceeded OSHA standards.  The audiologist opined that the recovery of hearing could be explained by possible temporary threshold shifts from noise exposure just prior to completing the 1973 and 1985 tests.  The audiologist referenced documentation attached to the 1973 hearing conservation evaluation report showing that the time since the most recent noise exposure was "0 to 20 minutes," which could have been construed as evidence that established possible temporary threshold shifts at the time the hearing conservation tests were performed, due to his work.  The audiologist noted that these findings indicated occupational noise exposure was a factor in the Veteran's hearing loss.  The audiologist observed that continuous exposure to loud noise could damage the structure of the inner ear (hair cells) resulting in hearing loss, and that if the hearing did not recover completely from a temporary threshold shift, a permanent hearing loss occurred.  

With respect to the final determination, the audiologist noted that a significant threshold shift was noted at 4000 kHz from the September 1969 separation evaluation to the 1973 hearing conservation evaluation.  Normal hearing sensitivity was shown upon separation, while 4 years later, a moderate (right) and moderately severe (left) hearing loss was found.  The audiologist noted that the Institute of Medicine (IOM) concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  The IOM did not rule out that delayed onset might exist but, because the requisite longitudinal animal and human studies had not been performed, and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss.  Noise and Military Service-Implications for Hearing loss and Tinnitus, IOM, National Academy of Sciences (2006).  The audiologist noted that it could not be determined what caused the Veteran's decline in hearing during the years between his separation examination and the 1973 evaluation.  However, the audiologist concluded that, taking into account the IOM findings and normal hearing upon separation, without a threshold shift in the high frequencies during active duty, military noise exposure was less than likely as not a cause of the Veteran's hearing loss.  As delayed onset of noise-induced hearing loss has not been substantiated based on the current medical knowledge, the audiologist opined that any change in the Veteran's hearing since the time of his separation from service must be attributed to his extensive noise exposure at work, recreational noise exposure, and/or to the natural aging progression of the auditory system.  

The record contains conflicting medical opinions regarding the relationship between the Veteran's hearing loss and service.  In such cases, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

While the February 2010 letter suggests a nexus between the current bilateral hearing loss and service, the opinion is simply too speculative to establish a nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Therefore, this opinion is accorded little probative value as to the question of a nexus between the Veteran's claimed hearing loss and service.  Moreover, as noted above, a medical opinion may not be discounted solely because the examiner did not review the claims file, critical pieces of information from a claimant's medical history can lend credence to the opinion of the medical expert who considers them and, conversely, detract from the medical opinions of experts who do not.  Nieves-Rodriguez, 22 Vet. App. at 304.  In the case of the February 2010 letter, Dr. Shukairy failed to address the impact the Veteran's post-service noise exposure had on his hearing acuity.  

The Board finds the most competent and probative medical opinion evidence of record is the opinion of the December 2011 VA audiologist, who, in great depth and detail, applying sound reasoning that relied on a thorough review of the record and utilization of the current medical research available, ruled out any possible nexus between the Veteran's diagnosed hearing loss and the conceded in-service noise exposure.  

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a bilateral hearing loss disability  must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a bilateral hearing loss disability  is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


